Citation Nr: 0003426	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-09 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right upper extremity disorder, characterized as right carpal 
tunnel syndrome.

3.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1987.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1999, the Board remanded this case 
in order to address due process concerns.  The case is again 
before the Board for appellate consideration.

In April 1999, a personal hearing was held before the 
undersigned Member of the Board, by means of video 
teleconferencing.

In a March 1998 statement, the veteran raised claims for 
benefits and compensation pertaining to bilateral knee 
disabilities, "post traumatic brain disease," high blood 

pressure, and reflux esophagitis.  These matters have not 
been developed for appellate review, and are accordingly 
referred to the RO for action as appropriate.

The issues of entitlement to an increased rating for 
lumbosacral strain, entitlement to an increased rating for 
bilateral pes planus, and entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  A nexus between inservice mental health problems and 
depression initially manifested subsequent to service is not 
shown.

2.  An etiological or causal relationship between the 
veteran's service-connected disabilities and depression is 
not shown.

3.  Service connection for right wrist tendinitis and a right 
elbow disorder was denied by the Board in a decision rendered 
in March 1990.  

4.  Evidence received subsequent to March 1990, with regard 
to the appellant's claim for service connection for a right 
upper extremity disorder characterized as carpal tunnel 
syndrome, is both new and material.

5.  With regard to the veteran's claim for service connection 
for a right upper extremity disorder, characterized as right 
carpal tunnel syndrome, the elements of a well-grounded claim 
are not shown.

6.  Post-traumatic headaches are not shown to be the product 
of multi-infarct dementia associated with brain trauma.



CONCLUSIONS OF LAW

1.  A claim for service connection for depression is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

2.  The Board's March 1990 decision, wherein a claim for 
service connection for right elbow and right wrist disorders 
was denied, is final.  38 U.S.C.A. § 7104 (West 1991).

3.  The evidence received subsequent to the Board's March 
1990 rating decision, wherein a claim for service connection 
for right elbow and right wrist disorders was denied, serves 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  A claim for service connection for a right upper 
extremity disorder, characterized as right carpal tunnel 
syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The criteria for an increased rating for post-traumatic 
headaches are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045-9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Depression

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, 

since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), held that a well-grounded claim requires evidence of 
a current disability, an inservice disability, and a nexus or 
link between the two.  When any one of these three criteria 
is not satisfied, the Board is obligated to find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

In the instant case, a review of the evidence reveals that a 
mental health problem that has been characterized, inter 
alia, as depression is currently manifested.  The Board 
accordingly finds that at least one of the three criteria 
enunciated by the Court in Caluza - the presence of a current 
disability - has been satisfied. 

However, even acknowledging the current manifestation of 
depression, the Board must nonetheless conclude, based on 
application of the above legal and judicial standards, that 
the veteran's claim for service connection for that disorder 
is not well grounded.  It must be emphasized that, under 
Caluza, all three criteria must be met.  The record is 
completely devoid of clinical evidence indicating that there 
is the requisite nexus, or link, between the depression that 
is currently manifested and the veteran's active service.  
The Board notes that his service medical records show that he 
was seen on several occasions for mental health problems that 
were characterized at various times as phase of life 
problems, anxiety reaction, psychological factors affecting 
physical condition, mixed personality disorder, mixed 
personality disorder with passive-aggressive and 
psychosomatic features, and situational stress.  These 
records, however, do not show that depression (or dysthymia) 
was discerned; however, even if the Board were to assume, 
solely for the purpose of this discussion, that depression 
had in fact been manifested during service, it does not 
obviate the fact that the medical evidence does not 
demonstrate a nexus between the inservice problems and those 
shown subsequent to service.  

Likewise, the post-service evidence does not show that the 
depression that is currently manifested is in any manner 
related to his active service.  See 38 C.F.R. § 3.303(d) 
(1999).

The veteran has also contended that his current depression is 
the product of his service-connected disabilities, and that 
service connection for depression on a secondary basis is 
appropriate.  See 38 C.F.R. § 3.310(a) (1999).  This 
contention, however, is not supported by any clinical 
findings to that effect.  To the contrary, the report of the 
most recent VA psychiatric examination, conducted in November 
1995, shows that his mental health problems were deemed to 
adversely affect his physical condition; the report indicates 
diagnoses to include pain disorder associated with both 
psychological and general medical condition, and comments by 
the examiner that "probably psychological factors are 
important in this patient's pain, in terms of the onset of 
severity and maintenance of this pain." 

While the veteran has contended that his depression began 
while he was in service, and (apparently in the alternative) 
that it has been caused by his service-connected 
disabilities, the Board must point out that he has not 
demonstrated that he has the necessary training or expertise 
to proffer medical findings or opinions.  His assertion that 
there is a nexus or link between his service and his current 
depression, or that his depression is the product of his 
service-connected disorders, is no more than unsubstantiated 
conjecture, and is accordingly of no legal merit.  Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In brief, the Board has found that there is no nexus or link 
between the veteran's active service and the fact that 
depression is manifested at this time.  The Board has also 
found that there is no competent evidence demonstrating that 
his current depression was caused by his service-connected 
physical disabilities.  The Board must therefore conclude 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection 

for depression could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim for service 
connection for this disorder is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
depression, at any time.

II.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Upper Extremity Disorder, Characterized as Right Carpal 
Tunnel Syndrome

The Court has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the 

receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. § 7104(b) (West 1991).  "New" evidence means 
more than evidence 
that has not previously been included in the claims folder, 
and must be more than merely cumulative, in that it presents 
new information.  Colvin v. Derwinski, 1 Vet. App. 171 
(1990).  See also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for disabilities 
classified as tendinitis of the right wrist and a right elbow 
disorder was denied by the Board in March 1990.  In that 
decision, following review of evidence that included the 
veteran's service medical records and the reports of VA 
examinations conducted in August 1987 and December 1988, the 
Board found that right wrist tendinitis and a right elbow 

disorder shown during service were acute and transitory, and 
that no clinically identifiable abnormality of the right 
wrist or the right elbow had been established since 
separation from service.

That decision is final and, as noted above, can only be 
reopened upon the receipt by VA of evidence that is both new 
and material.  The Board finds that such evidence has, in 
fact, been submitted.  Since that decision was rendered, the 
veteran is shown to have been accorded treatment for right 
carpal tunnel syndrome on numerous occasions, and has twice 
undergone right carpal tunnel release.  This evidence is both 
new, in the sense that it presents new information, and 
material, in the sense that it bears directly on the reason 
for the prior Board denial; that is, it now demonstrates that 
a right upper extremity disability - carpal tunnel syndrome - 
is manifested.  See Evans, supra.

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the veteran's claim is well grounded; see 
Elkins, supra, and Winters, supra.  As noted previously, the 
Court has held that the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy, supra; see also Caluza, supra, 
wherein the Court held that a well-grounded claim requires 
evidence of a current disability, an inservice disability, 
and a nexus or link between the two.  In the context of a 
claim initially premised on the submission of new and 
material evidence, the question of well-groundedness becomes 
relevant following a determination that such evidence has 
been received, and that the claim is reopened. As discussed 
above, the Court, in Elkins and Winters, held that any 
subsequent consideration of the claim on the merits must be 
preceded by a finding that the claim is well grounded; that 
is, whether, considering all of the evidence, the claim is 
plausible.


In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
not satisfied.  While the evidence demonstrates the presence 
both of an inservice disability, and of a disability that is 
currently manifested, it does not show that there is a nexus 
between these two disabilities.  The medical evidence that 
pertains to the presence of a current disability, which 
consists of medical records dated in 1992 and thereafter, 
does not show that the veteran's current right carpal tunnel 
syndrome has been linked, by medical findings, to the 
problems experienced by the veteran during service that 
terminated in 1987.  Although the veteran has testified that 
his right carpal tunnel syndrome is related to his service, 
he has not shown that he is competent to render clinical 
findings or draw medical conclusions; accordingly, his 
testimony cannot be used to support the proposition that his 
current right upper extremity problems are related to his 
service, or that there is a nexus between his current right 
upper extremity problems and those that were treated in 
service.  See Espiritu, supra.  The Board also notes that, 
while he has testified that physicians have rendered opinions 
with regard to a nexus, no records reflecting any such 
opinions have been associated with his claims folder, nor has 
he indicated that such records are extant.  

Since the elements of Caluza, and specifically the nexus 
requirement, are not satisfied, the claim is not well 
grounded and is therefore denied, since the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a right upper extremity disorder, characterized as right 
carpal tunnel syndrome, could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak, supra, and Edenfield, supra.

The Board again also notes that the Court has held that, when 
a claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette, supra; see also 
Epps, supra, and McKnight.  In the case at hand, the Board 
notes that the 

veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
right upper extremity disorder, characterized as right carpal 
tunnel syndrome, at any time.

III.  Entitlement to an Increased Rating for Post-Traumatic 
Headaches

Initially, the Board finds that the veteran's claim for an 
increased rating for post-traumatic headaches is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection for a disability characterized as post-
traumatic headaches was granted by the RO by means of a 
September 1987 rating decision, following review of evidence 
that included the veteran's service medical records and the 
report of a VA examination.  The RO noted that the veteran 
cited the presence of recurrent headaches that he attributed 
to having hit his head on a windshield in a motor vehicle 
accident.  A 10 percent rating was assigned.

The severity of service-connected disabilities is 
ascertained, for VA rating purposes, by the application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Under 
these criteria, and in particular under those criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8045, which 
pertains to brain disease due to trauma, "[p]urely subjective 
complaints such as headache...recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304....Ratings in excess of 10 percent 

for brain disease due to trauma are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma."  (Emphasis added.)  (Under Diagnostic 
Code 9304, which pertains to dementia due to head trauma, a 
10 percent rating contemplates occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or the presence of 
symptoms controlled by continuous medication.)

As indicated above, the 10 percent rating currently in effect 
for the veteran's post-traumatic headaches is the maximum 
that can be assigned for that disability under the Schedule, 
in the absence of multi-infarct dementia associated with 
brain trauma.  The medical evidence is devoid of any findings 
that his headaches are the product of, or are otherwise 
related to, such dementia.  The medical evidence, in fact, 
does not demonstrate that any dementia is present, whatever 
the etiology.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for post-traumatic headaches, which 
is accordingly denied.


ORDER

A claim for service connection for depression is not well 
grounded, and is accordingly denied.  New and material 
evidence has been received with regard to the veteran's claim 
for service connection for a right upper extremity disorder, 
characterized as right carpal tunnel syndrome, and his claim 
therefor has been reopened.  However, that claim is not well 
grounded, and is accordingly denied.  An increased rating for 
post-traumatic headaches is denied.


REMAND

As indicated above, the veteran has also requested increased 
ratings for his service-connected lumbosacral strain and 
bilateral pes planus.  After a review of the record, 

the Board is of the opinion that additional development of 
the medical evidence, to include the report of a 
contemporaneous examination, would be helpful.  The Board 
notes, in that regard, that he was most recently accorded a 
VA examination in November 1995; since that time, he has been 
treated for both low back and foot problems.

These claims are accordingly REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for lumbosacral 
and foot disorders since November 1995.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records, if appropriate, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for lumbosacral and foot 
problems since November 1995.

3.  Thereafter, the RO should accord the 
veteran special VA examinations, by the 
appropriate physician or physicians, of 
his lumbosacral strain and bilateral pes 
planus, in order to ascertain the 
severity of each disability.  All 
impairment resulting from each disorder, 
to include but not limited to 
disfigurement, limitation of motion, and 
functional impairment, should be 
identified by the examiner or examiners 
and discussed in a clear, logical and 
legible manner on the examination report 
or 

reports.  All tests indicated, to include 
but not necessarily limited to 
radiological and neurological studies, 
should be conducted at this time.

4.  The RO, when notifying the veteran 
that an examination has been scheduled in 
accordance with this REMAND, should also 
advise him that failure to report for a 
VA examination without showing good cause 
for such action could result in adverse 
action with regard to his claims for 
increased ratings, to include possible 
denial thereof.  See 38 C.F.R. § 3.655(b) 
(1999).

5.  The RO should then review the 
veteran's claims, and determine whether 
increased ratings for lumbosacral strain 
and bilateral pes planus can now be 
granted.  (NOTE:  If an increased rating 
for either or both disability is granted, 
the RO should also determine whether a 
total rating for compensation purposes 
based on individual unemployability due 
to service-connected disorders can now be 
granted.)  If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted, 
at which time the Board will also 
consider the issue of entitlement to a 
total rating based on individual 
unemployability, appellate review of 
which is deferred, subject to the RO 
action discussed above with regard 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the final disposition of these 
claims should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



